WALKER, Circuit Judge.
On a libel by eight seamen against the steamship Baltic, a decree was rendered in favor of the libelants for the amounts of wages earned by them, though the court concluded that the demand of the seamen, which was not complied with, was not one they were entitled to make, and adjudged the costs against them.
[1] After the arrival of the ship in New Orleans, and within less than five days before the making of the demand for the payment of half the wages earned, a demand of each of the seamen for the payment of a specified amount was complied with, except as to three of the seamen hereinafter referred to. The amounts so demanded and paid to the other five seamen were less than half the wages they had earned. The compliance with the earlier demand did not keep the later demand from being one the seamen were entitled to make. Under the terms of section 4 of the Seamen’s Act of March 4, 1915 (38 Stat. 1165, c. 153 [Comp. St. § 8322]), it is only a demand for the payment of one-half part of the wages earned which stands in the way of the making of another such demand within five days thereafter.
[2, 3] Before the making of the demand for the payment of half the wages earned, more than that much had been paid on the wages of three of the seamen, Forsberg, Johannesson, and Sjo. The payments previously made on the wages of those seamen included the amounts of allotments out of their wages which the shipowner had agreed to pay to members of their families in Sweden. Advances, though made in foreign ports, are subject to be deducted in ascertaining the amount of wages earned. Sandberg v. McDonald, 248 U. S. 185, 39 Sup. Ct. 84, 63 L. Ed. —. Amounts which the shipowner has obligated it-. self to pay to a third party as part of a seaman’s wages stand on the same footing as payments on his wages to the seaman himself. It follows that the demand did not entitle the three seamen mentioned to receive anything. So far as the decree appealed from is in their favor, it is reversed.
The failure to comply with the demand for the payment of half the wages earned released the other five sea-men, and entitled them to full payment of wages earned. So far as the decree is in their favor, it is modified, by adjudging the costs also in their favor, and, as so modified, it is affirmed as to them.
Reversed in part; modified and affirmed in part.